DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 5 is objected to. Claims 1-14 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 8/9/2021 is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 1, the claim recites the generic placeholder “member” coupled with the functional language “driving” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a protruding bump (figure 3, reference numeral 4).
The claim recites the generic placeholder “element” coupled with the functional language “guide” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a slot (page 9, lines 17-22).

Regarding claim 5, the claim recites the generic placeholder “element” coupled with the functional language “cutting” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is thin cutting or sharp edge such as a razor blade edge (column 6, lines 24-31).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 10, the claim recites the limitation “a phase change material.” For the purposes of examination, this term will be interpreted in accordance with the special definition set forth in applicant’s specification that a phase change material is a material having a latent heat of transition of at least about 90 kJ/kg (page 5, lines 24-26).
Claim Objections
Claim 5 objected to because of the following informalities: The extraneous word “is” appears in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823).

Regarding claim 1, Jean discloses a pocket ashtray for extinguishing cigars or cigarettes (lines 14-15) having a tubular body (figure 1, reference numeral 1), which is considered to meet the claim limitation of an outer shell, in which a drawer slides (lines 82-83, figure 1, reference numeral 2), which is 
Schonfeld teaches a cigarette holder with a sliding tube (lines 9-23) that shifts relative to an outer guide sleeve of the holder (lines 59-71). The holder has a slot (figure 2, reference numeral b), which is considered to meet the claim limitation of a guide element as interpreted under 35 USC 112(f), through which a stud projects to facilitate shifting of the projecting tube (lines 59-71, figure 2, reference numeral g). The stud is considered to meet the claim limitation of a driving element as interpreted under 35 USC 112(f) since it could be used to adjust the tube position since it projects through the slot (figure 1).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drawer and tubular body of Jean with the stud and slot of Schonfeld, respectively. One would have been motivated to do so since Schonfeld teaches that a stud and slot configuration facilitates shifting a tube located within a larger holder.

Regarding claim 2, Schonfeld teaches that the stud extends through the slot in the holder (figure 1).

Regarding claim 3, Schonfeld teaches that the slot is parallel to the longitudinal axis of the holder (figure 2).

Regarding claim 4, Jean discloses that the cavity extends orthogonally to its longitudinal axis (figure 1), which is considered to meet the claim limitation of a length since it extends a distance.

Regarding claim 8, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not explicitly teach the holder having an obround shape.
However, it would have been obvious to one of ordinary skill in the art to make the holder obround. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 11, Jean discloses that the ashtray is sealed when closed so as to prevent the ashes from burning (lines 66-68), indicating that the ashtray is sealed to prevent access to the fresh air necessary for continued combustion of the ashes.

Regarding claim 14, Jean disclose that the tubular body is coextensive with the drawer when closed (figure 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Takahashi (WO 01/39618, machine translation relied upon).

Regarding claim 6, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not explicitly teach two or more cavities.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extinguisher of modified Jean with the multiple parallel extinguishers of Takahashi. One would have been motivated to do so since Takahashi teaches that providing multiple cylinders improves convenience for tobacco preference persons who smoke two cigarettes. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Skinderviken (US 1,342,512).

Regarding claim 7, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not explicitly teach a heat insulating material.
Skinderviken teaches a container adapted to receive a lighted cigar so that a smoker can temporarily discontinue consumption with prematurely discarding it (page 1, lines 10-16) lined with asbestos or other similar material so that a user’s clothing is insulated from the heat of the cigar (page 1, lines 64-70).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tubular body and drawer of modified Jean with the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Russell (US 2,768,631).

Regarding claim 9, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not explicitly teach the device made from metal.
Russell teaches a cigarette extinguishing tube made from a high heat conductivity material such as aluminum so that the cigarette is extinguished in an appreciably shorter time (column 2, lines 43-56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of modified Jean from aluminum. One would have been motivated to do so since Russell teaches that aluminum extinguishes cigarettes in appreciably shorter time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823) and Russell (US 2,768,631) as applied to claim 1 above, as evidenced by Sodium Chloride and Aluminum (already of record). 

Regarding claim 10, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not explicitly teach (a) the device made from aluminum (b) aluminum having a latent heat of transition of at least 90 kJ/kg.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of modified Jean from aluminum. One would have been motivated to do so since Russell teaches that aluminum extinguishes cigarettes in appreciably shorter time.
Regarding (b), Sodium Chloride and Aluminum teaches that aluminum metal has a latent heat of fusion of 397 kJ/kg and is therefore a phase change material (page 1, top).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Ensor (US 4,066,088).

Regarding claim 12, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not teach a heating element.
Ensor teaches a means for eliminating idle burning of smoking materials (column 1, lines 25-27) in which an electric lighter is used to ignite the cigarette (column 1, lines 49-59). It is evident that the electric lighter is a heating element since electric lighters work by heating air. Ensor additionally teaches that this device eliminates cigarette pollution between puffs (column 1, lines 21-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette extinguisher of modified Jean with the electric lighter of Ensor. One would have been motivated to do so since Ensor teaches an extinguisher that allows a cigarette to not pollute between puffs.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (FR 2695009, machine translation relied upon) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Ensor (US 4,066,088) and Meyer (US 9,339,061).

Regarding claim 13, modified Jean teaches all the claim limitations as set forth above. Modified Jean does not teach (a) an electric lighter and (b) a USB cable.
Regarding (a), Ensor teaches a means for eliminating idle burning of smoking materials (column 1, lines 25-27) in which an electric lighter is used to ignite the cigarette (column 1, lines 49-59). It is evident that the electric lighter is a heating element since electric lighters work by heating air. Ensor additionally teaches that this device eliminates cigarette pollution between puffs (column 1, lines 21-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette extinguisher of modified Jean with the electric lighter of Ensor. One would have been motivated to do so since Ensor teaches an extinguisher that allows a cigarette to not pollute between puffs.
Regarding (b), Meyer teaches a smoking and drinking apparatus having a lighting element (abstract) that uses a heating element (column 2, lines 8-22) that is recharged using a USB cable (column 5, lines 63-67, column 6, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electric lighter of Ensor with the USB charging of Meyer. One would have been motivated to do so since Meyer teaches that electric lighters can be charged using USB charging. Applying a known technique to a known device (method or product) ready for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Jean (FR 2695009, machine translation relied upon) teaches a pocket ashtray for extinguishing cigars or cigarettes (lines 14-15) having a tubular body (figure 1, reference numeral 1), which is considered to meet the claim limitation of an outer shell, in which a drawer slides (lines 82-83, figure 1, reference numeral 2), which is considered to meet the claim imitation of an inner element. The drawer has a cavity (lines 84-85) that is approximately large enough to accommodate the cigarette (figure 1), and is therefore considered to be sized to receive a heat source. It is evident that the cavity is covered by the tubular body when the drawer is slid closed, which is considered to meet the claim limitation of a closed position, and a position where the cavity is exposed but one wall of the drawer is still within the tubular body, which is considered to meet the claim limitation of an open position. The tubular body has sharp notch that cuts the cigarette in the manner of guillotine (lines 94-97, figure 1, reference numeral 7). This device allows the ashes to be collected and avoid waste, soilage of the ground, and fires (lines 23-24). However, Jean does not teach or suggest moving the sharp notch to the drawer, and indeed such a change would not be obvious to one of ordinary skill in the art since it would prevent the guillotine cutting of Jean and therefore the collection of ashes.
Hieatzmann (US 450,312) teaches a cigar case and extinguisher that cuts off the burning portion of a partly smoked cigar while preserving the remaining portion (page 1, lines 8-13) in which a strip of metal or other suitable material (figure 3, reference numeral d) located at a partition (figure 3, reference 
 Glanzer (DE 102004007502, machine translation relied upon) teaches a pocket ashtray having a first housing part (figure 1, reference numeral 2) and a second housing part into which the first housing part is pushed until the two parts are essentially flush ([0018], figure 1, reference numeral 15). A slide part is located on the first housing part (figure 1, reference numeral 8) that covers an emberkiller for expressing cigarettes and an ash collecting space [0018]. To extinguish the cigarette, the cigarette is placed in the recess of the first housing part until it is extinguished due to the exclusion of air [0019]. However, Glanzer does not teach or suggest cutting any part of the cigarette.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Jean as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715